Title: V. Key to the Arrangement of Interim Nominations, [before 6 January 1802]
From: Jefferson, Thomas
To: 


            
              [before 6 Jan. 1802]
            
            the first 17. (ending with Alger) are on resignation, declining or death.
            Lewis. marsh. of Del. vice Hamilton who had accepted a state office & it was understood did not wish to be continued
            Claiborne. Gov. Missipi. v. Sarjeant. time expired. not renewed because of his unpopularity, & malpractice
            the next 21. from Graham to Jacob Lewis inclusive, were vacancies unfilled, or newly occurring.
            the next 21. from Sherbourne to Buchanan are midnight appointments.
            
              
                SkipwithCathalanYznardide la MotteGardnerWhipple
                }
                are restorations to offices they had formerly held, & were removed from for political principles, or to make room for political principles.Cathalan was appointed by Dr. Franklin during the revolution, & has served us faithfully & zealously ever since. Yznardi was appointed by Genl. Washington among the first consuls, no native asking the place. he has served with great zeal.de la Motte was an early and good appointment by Genl. Washington
              
            
            the following are all removals, of which 12. are for default, and 6. to make room for some participation by those who had been systematically excluded.
            Jones & Humphreys on particular grounds clear of blame
            
            
              
                in addition to the delinquency of the first 6. the necessity of providing republican marshls. & attornies as barriers for the citizens against the federalism of the courts, was a sufficient cause of removal.
                {
                Randolph. marsh. of Virginia, packing juries & pecuniary default
              
              
                Hall. marsh. Pensylva. packing juries
              
              
                Mc.Dowell. Marsh. Kentucky for multiplied extortions, proved of record
              
              
                
                  
                    
                      Marsh. marshal of VermontFitch attorney of   do.
                      }
                      for malignant severities in their office against the victims of party injustice.
                    

                  
                  
                
              
              
                Hopkins marsh. of Maryld pecuniary default.
              
              
                Lowry. marsh. of Jersey
              
              
                Harrison atty of N.Y.
              
              
                Giles Marshl. of N.Y.
              
              
                Bell collector of Perth Amboy. removed as a revolutionary tory.
              
              
                Dunham Supervisor of N.J. for habitual & beastly drunkenness & open debauchery.
              
              
                Collector of Hampton for pecuniary default.
              
              
                Wilkins Collector of Cherrystone for do.
              
              
                Powel Commissioner of loans Georgia for do.
              
              
                Williams. Consul at London. for never rendering any account tho’ expressly instructed & great sums thus passed through his hands
              
            
            
              
                John Lee. Collector of Penobscot
                }
                removed to make room for participation
              
              
                Chester. Supervisor of Connecticut
              
              
                Whittlesey Collector of Middleton Connect.
              
            
            
              
                Fish. Supervisor of N. York
                }
                removed on the principle of participation.
              
              
                Sands Collector of N. York
              
              
                Miller Supervisor of Pensylva.
              
              
                <Williams. Consul at London.>
              
            
            Jones. Consul at N. Orleans. Jones was an insignificant federalist. Clarke a federalist, but of extreme worth, & omnipotent influence at N. Orleans
            Humphreys. Min. Plen. at Madrid. Humphreys was withdrawn for no particular blame but on a rule established in Genl Washington’s time & communicated to Humphreys on his appointment that no foreign minister would be continued more than 6. or 7. years. he had been absent just 7. years when Genl. Washington went out of office.
            
            
              
                17.
                cases of resignation & death.
              
              
                2.
                expirations of appointment
              
              
                21.
                vacancies unfilled by the former administration
              
              
                21.
                midnight appointments
              
              
                6.
                restorations to former office
              
              
                12.
                removals for default
              
              
                3.
                do. of Marshals & attornies for others to counterpoise the federalism of the courts
              
              
                6.
                removals to give some participation of office to republicans
              
            
          